Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 03/07/2022.  Claims 1-6, 8-14, 30, 32, 34-38 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
Applicant's arguments with respect to claims 30, 32, 34-38 have been considered but are moot in view of the new ground(s) of rejection because of the amendment changes the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0166555 A1) (Cheng herein after) in view of Cirik et al. (US 2019/0357292 A1) (Cirik herein after).

Re Claim 30, Cheng discloses a method for infrastructure equipment for use in a wireless communications network, the infrastructure equipment providing a wireless access interface within a system bandwidth, the system bandwidth comprising a plurality of bandwidth parts, the method comprising: 
transmitting signals to a communications device using a plurality of activated bandwidth parts and using a plurality of activated beams (wireless communication system with two BWP configuration, [0026], BWP configurations is configured by the BS, [0026]), 
receiving signals from the communications device using the plurality of activated bandwidth parts (UE is configured with multiple BWPs, [0026]), and 
receiving a beam failure indication indicating a first activated bandwidth part satisfies beam failure criteria, the beam failure indication transmitted using communications resources associated with 
Cheng discloses the claimed invention except receiving a beam failure indication indicating that an activated beam of the plurality of activated beams associated with a first activated bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria, the beam failure indication having been transmitted using communications resources associated with a second activated bandwidth part of the plurality of activated bandwidth parts that is active at a same time as said first activated bandwidth part.
However, Cirik discloses a wireless communication using multiple active resources comprising receiving a beam failure indication indicating that an activated beam of the plurality of activated beams associated with a first activated bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria (Wireless communications for failure event detection and/or recovery using multiple active resources (e.g., multiple active BWPs) are described. A wireless device may perform failure event detection and/or recovery, such as RLM and/or BFD, for multiple active resources (e.g., multiple active BWPs). The wireless device may perform failure event detection and/or recovery for multiple active resources separately and/or jointly, based on one or more criteria and/or set(s) of resources associated with the multiple active resources, [0004]), the beam failure indication having been transmitted using communications resources associated with a second activated bandwidth part of the plurality of activated bandwidth parts that is active at a same time as said first activated bandwidth part (wireless device may select a BWP among the first BWP and the second BWP for beam failure detection, for example, if the first BWP and the second BWP are active at the same time for both the first service (e.g., URLLC) and the second service (e.g., eMBB service), [0638]).

Both references are within the same field of digital signal processing, and in particular of wireless communications using multiple active resources, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Cirik is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving a beam failure indication indicating that an activated beam of the plurality of activated beams associated with a first activated bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria, the beam failure indication having been transmitted using communications resources associated with a second activated bandwidth part of the plurality of activated bandwidth parts that is active at a same time as said first activated bandwidth part. 

Re Claim 32, Cheng discloses a communications device and method for use in a wireless communications network, the wireless communications network comprising an infrastructure equipment providing a wireless access interface within a system bandwidth (5G NR wireless communication system, [0003]), the system bandwidth comprising a plurality of bandwidth parts (BWP, [0003]), the communications device comprising 
a transmitter configured to transmit signals using a plurality of activated bandwidth parts (wireless communication system with two BWP configuration, [0026], BWP configurations is configured by the BS, [0026]), 

a controller configured to control the transmitter and the receiver so that the communications device is operable: 
to determine that an activated beam associated with a first bandwidth part (BWP1) satisfies beam failure criteria (beam failure recovery procedure is triggered, [0024]); 
to select from the plurality of activated bandwidth parts a second bandwidth part (UE switches from the active BWP (BWP1) to the default BWP (BWP2), [0027], Figure 2); and 
to transmit using communications resources associated with the selected second bandwidth part a beam failure indication indicating that the activated beam associated with the first bandwidth part satisfies the beam failure criteria (UE sends a BFRQ on the current active BWP (BWP2), [0028], Figure 2).
Cheng discloses the claimed invention except determining that an activated beam of the plurality of activated beams associated with a first bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria, responsive to said determining that the activated beam associated with the first bandwidth part satisfies the beam failure criteria, selecting from the plurality of activated bandwidth parts a second bandwidth part that is active at a same time as said first bandwidth part.
However, Cirik discloses a wireless communication using multiple active resources comprising 
determining that an activated beam of the plurality of activated beams associated with a first bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria (Wireless communications for failure event detection and/or recovery using multiple active resources (e.g., multiple active BWPs) are described. A wireless device may perform failure event detection and/or recovery, such as RLM and/or BFD, for multiple active resources (e.g., multiple active BWPs). The 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system and method of Cheng, by making use of the technique taught by Cirik, in order to improve the failure event detection and recovery.
Both references are within the same field of digital signal processing, and in particular of wireless communications using multiple active resources, the modification does not change a fundamental operating principle of Cheng, nor does Cheng teach away from the modification (Cheng merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Cirik is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of determining that an activated beam of the plurality of activated beams associated with a first bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria, responsive to said determining that the activated beam associated with the first bandwidth part satisfies the beam failure criteria, selecting from the plurality of activated bandwidth parts a second bandwidth part that is active at a same time as said first bandwidth part. 

.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0166555 A1) (Cheng herein after), and Cirik et al. (US 2019/0357292 A1) (Cirik herein after), and further in view of Shih et al. (US 20190208548 A1) (Shih herein after).

Re Claim 37, the combined teachings disclose a method for a communications device for use in wireless communications network according to claim 32, except wherein the first bandwidth part is selected from the plurality of activated bandwidth parts in accordance with a predetermined prioritisation scheme.
However, Shih discloses a bandwidth part operation wherein BWP selection is based on priority of BWP ([0385]). 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Shih, in order to improve the power-consumption on the UE.
Both references are within the same field of digital signal processing, and in particular of the utilization of bandwidth part, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or . 

Allowable Subject Matter
Claims 1-6, 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the communication device for use in a wireless communication network, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the wireless communications network comprising an infrastructure equipment providing a wireless access interface within a system bandwidth, the system bandwidth comprising a plurality of bandwidth parts, the communications device comprising: a transmitter configured to transmit signals using a plurality of activated bandwidth parts, a receiver configured to receive signals using the plurality of activated bandwidth parts, the received signals being signals transmitted using a plurality of activated beams, and a controller configured to control the transmitter and the receiver so that the communications device is operable: to determine that an activated beam associated with a first bandwidth part satisfies beam failure criteria; to select from the plurality of activated bandwidth parts a second bandwidth part; and to transmit using communications resources associated with the selected second bandwidth part a beam failure indication indicating that the activated beam associated with the first bandwidth part satisfies the beam failure criteria, wherein the first bandwidth part is associated with a subset of the plurality of activated beams, the controller is configured to determine that each of the subset of activated beams associated with the first bandwidth part satisfies the beam failure criteria, and the beam failure indication indicates that all activated beams associated with the first bandwidth part satisfy the beam failure criteria.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 34, 36, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631